UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7128



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EZEL CROMER, a/k/a Man Cromer,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-96-768, CA-98-1430-8-13)


Submitted:   October 8, 1998              Decided:   Octcober 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ezel Cromer, Appellant Pro Se. Beth Drake, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

The district court found that this was a second or successive

motion for which Appellant had failed to receive permission from

this Court to file. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Cromer, Nos. CR-96-

768; CA-98-1430-8-13 (D.S.C. July 21, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2